adequate legal remedy precluding writ relief); see also NRAP 21(b)(1).

                      Accordingly we,

                                 ORDER the petition DENIED.




                                                  CLIS
                                            Parraguirre C411.111.7:.1
                                                                   1




                                                             Cherry




                      cc: Hon. Mathew Harter, District Judge
                           Louis C. Schneider, LLC
                           The Jacks Law Group
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ote(47